Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 7, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  158512 & (15)                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  JSR FUNDING, LLC,                                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 158512
                                                                     COA: 344681
                                                                     Oakland CC: 2018-163107-AV
  KRISTINA AVANT,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the August 24, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         MARKMAN, C.J. (concurring).

         I concur in this Court’s denial order, as the circuit court correctly concluded that the
  March 10, 2017 tax payment plan did not constitute a “tax foreclosure avoidance
  agreement” pursuant to MCL 211.78q(5) and therefore that the redemption period on the
  property expired on March 31, 2017. However, I note that the form used by the Oakland
  County Treasurer’s Office to enable a tax payment plan may not clearly explain (a) that
  such plan does not constitute a “tax foreclosure avoidance agreement” pursuant to MCL
  211.78q(5), and therefore that it does not extend the period of redemption, and (b) that a
  single missed payment might under some circumstances result in a taxpayer’s eviction
  from the property. See also Lancaster & York, LLC v Oakland Co Treasurer, unpublished
  per curiam opinion of the Court of Appeals, issued October 17, 2017 (Docket No. 333064).
  I write separately only to suggest that the Treasurer’s Office might consider revising its
  form to more clearly explain the effect of entering into a tax payment plan and the
  consequences that might arise as a result of even a single missed payment under that plan.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 7, 2018
          p1204
                                                                                Clerk